IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-91,955-01


                     EX PARTE SAMUEL NINO, JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           CAUSE NO. F42357-A
          IN THE 18TH DISTRICT COURT FROM JOHNSON COUNTY

       YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.
                                DISSENTING OPINION

       Applicant was convicted of four counts of online solicitation of a minor in violation

of former Section 33.021(b) of the Penal Code. TEX. PENAL CODE § 33.021(b). He was

sentenced to three years’ imprisonment in count one, and five years’ imprisonment in the

remaining counts. Today, the Court grants post-conviction relief based on Ex parte Lo, in

which the Court concluded that Subsection (b) of the former online solicitation of a minor

statute was unconstitutional. See Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). But

Applicant has not demonstrated that his conduct constituted protected speech such that the

statute may be said to have operated unconstitutionally as applied him. I therefore dissent

from the Court’s order granting summary post-conviction habeas corpus relief for the
                                                                                 NINO —   2

reasons stated in my dissenting opinions in Ex parte Fournier, 473 S.W.3d 789, 800–805

(Tex. Crim. App. 2015) (Yeary, J., dissenting), and Ex parte Chavez, 542 S.W.3d 583,

584–85 (Tex. Crim. App. 2018) (Yeary, J., dissenting).

       In separate claims, Applicant has also alleged that his convictions—at least those

obtained under the second, third, and fourth counts of the indictment—are void for other

reasons, unrelated to the constitutionality of the statute of conviction. The State in its

response seems to concede error. The convicting court has made no recommendation with

respect to these separate claims. Rather than grant summary relief for all counts under Lo,

the Court today should either remand the cause for recommended conclusions of law from

the convicting court, or else file and set the application to examine these remaining

contentions. Because the Court does not, I respectfully dissent.



FILED:                     November 18, 2020
DO NOT PUBLISH